DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 states, “the inner current layer”. It appears this should state “the inner current power layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US PG. Pub. 2008/0245557) in view of Goergen (US PG. Pub. 2003/0177638) and further in view Xiong (US Patent 10091873).

Regarding claim 1 – Bird teaches a multi-layered printed circuit board (PCB) (figs. 7-15, [paragraph 0072] Bird states, “The mapping 150 of the example is for a 14-layer board”), comprising: a component layer (figs. 9-10A, upper most layer 110) having a 
.
 	Goergen teaches a multi-layered printed circuit board (PC) (fig. 15a [paragraph 0006] Goergen states, “backplane comprises multiple high-speed signaling layers of differential signaling pairs, separated by ground layers”), comprising current power paths (current paths shown in power layers L16-L19) such that the current power paths have a width that is at least about 50% as wide as the ball pad pitch ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered printed circuit board (PC) having the inner current power layer having current power paths as taught by Bird with the current power paths having a width that is at least about 50% as wide as the ball pad pitch because Goergen states, “the pads were distributed approximately every 25% of the board, to relieve board stress and distribute capacitance at even intervals” [paragraph 0118].
 	Xiong teaches a multi-layered printed circuit board (figs. 1A-1C, 106 [column 8 line 65] Xiong states, “PCB 106”) having a signal array region (A1 [column 8 lines 63-65] Xiong states, “the first solder balls in the first section A1 transfer the transmit signals from the chip 102 to one or more external devices through the PCB 106”) and a power core region (central region of PCB 106 having vias 136 thereon [column 11 lines 11-14] Xiong states, “the layer 118 includes conductive traces that provide a power signal, e.g., 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having the signal array region and the power core as taught by Bird in view of Goergen with the inclusion of differential signal region between the power core and the signal array region as taught by Xiong because Xiong states regarding its multi-layered PCB layout, “Using the arrangement of BGA solder balls as described above, the apparatus can transfer I/O signals at a higher sampling rate without altering Nyquist frequency, thereby enabling high speed signal processing…The PCB transfers the receive signals and the transmit signals through different layers so that the apparatus can reduce or eliminate crosstalk occurring between the receive signals and the transmit signals, thereby enabling high speed signal processing” [columns 2 & 3 lines 41-44 & 23-27]. Appropriate spacing between the signal array region, differential signal region and power core region will minimize crosstalk and reduce noise within the multi-layer printed circuit board.

Regarding claim 2 – Bird in view of Goergen and Xiong teach the multi-layered PCB of claim 1, wherein current power paths (Goergen; fig. 15A, current paths shown in power layers L16-L19) have a width that is at least 75% as wide as the ball pitch of the outer 

Regarding claim 3 – Bird in view of Goergen and Xiong teach the multi-layered PCB of claim 1, wherein the signal vias (Bird; fig. 15, 2.5V voltage signal) are located along signal diagonal paths (see annotated figure 15 below) within the signal array region (fig. 10A, 136) and the ground vias (fig. 15, GND) are located along ground diagonal paths (see annotated figure 15 below) within the width of the signal array region (claimed structure shown in figures 10A and 15).


    PNG
    media_image1.png
    600
    836
    media_image1.png
    Greyscale

Regarding claim 4 – Bird in view of Goergen and Xiong teach the multi-layered PCB of claim 3, wherein the signal diagonal paths intersect, and the ground diagonal path intersect to form respective “X” patterns of the signal vias and the ground vias within the signal array region (claimed “intersect X pattern” shown in annotated figure 15 above).

Regarding claim 7 – Bird in view of Goergen and Xiong teach the multi-layered PCB of Claim 1, wherein the ball pad pitch ranges from 0.65 mm to 1.0 mm (Bird, [paragraph 0065] Bird states, “In such embodiments with 0.8 mm BGA pitch”).

Regarding claim 8 – Bird in view of Goergen and Xiong teach the multi-layered PCB of Claim 1, wherein each signal via has (Bird; fig. 15, 2.5V signal via) a ground via (GND) located on opposing sides thereof (figure 15 shows ground vias GND on opposite sides of the signal vias).

Regarding claim 22 – Bird teaches a method of fabricating a printed circuit board (PCB) (figs. 7-15, [paragraph 0072] Bird states, “The mapping 150 of the example is for a 14-layer board”), comprising: forming signal (vias shown connecting through layers shown in figures 7-10A and figure 15) and ground vias (fig. 7, 118 [paragraph 0059] Bird states, “ground 118”) on a component layer (figs. 9-10A, 110) of the PCB in a signal array region (figs. 9-10A, 136 [paragraph 0063] Bird states, “Each ring group 132, 134, 136 may represent all of the pins in the rings 130 where signal routes may escape the ASIC on a particular PCB layer”) and in a signal via pattern and a ground via pattern (pattern shown in figure 15), the signal array region (136) having a width and circumscribing a power core region (112 [paragraph 0066] Bird states, “power core 112”), wherein the signal (see vias passing through power layer 190) and ground vias (GND) are arranged on the component layer (110 “component layer” is the layer shown in figures 9-10A) in a pattern and extend into the inner current layer (fig. 15, L4 & 190), 
 	Bird does not teach such that the current power paths have a width that is at least 50% as wide as the ball pad pitch; and wherein the signal array region is separated from the power core region by a differential signal region.
 	Goergen teaches a multi-layered printed circuit board (PC) (fig. 15a [paragraph 0006] Goergen states, “backplane comprises multiple high-speed signaling layers of differential signaling pairs, separated by ground layers”), comprising current power paths (current paths shown in power layers L16-L19) such that the current power paths have a width that is at least 50% as wide as the ball pad pitch ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).

 	Xiong teaches a multi-layered printed circuit board (figs. 1A-1C, 106 [column 8 line 65] Xiong states, “PCB 106”) having a signal array region (A1 [column 8 lines 63-65] Xiong states, “the first solder balls in the first section A1 transfer the transmit signals from the chip 102 to one or more external devices through the PCB 106”) and a power core region (central region of PCB 106 having vias 136 thereon [column 11 lines 11-14] Xiong states, “the layer 118 includes conductive traces that provide a power signal, e.g., an analog power signal, to the substrate 104 through a via 136 and a corresponding BGA solder ball 126”), wherein the signal array region (A1) is separated from the power core region (central region having vias 136) by a differential signal region (A2 [column line ] Xiong states, “The second solder balls arranged in the second section A2 transfer pairs of differential signals between the substrate 104 and the PCB 106”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having the signal array region and the power core as taught by Bird in view of Goergen with the inclusion of  differential signal region between the power core and the signal array region as taught by Xiong because Xiong states regarding its multi-layered PCB layout, 

Regarding claim 23 – Bird in view of Goergen and Xiong teach the method of claim 22, wherein current power paths (Goergen; fig. 15A, current paths shown in power layers L16-L19) have a width that is at least 75% as wide as the ball pitch of the outer layer ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).

Regarding claim 24 – Bird in view of Goergen and Xiong teach the method of claim 22, wherein the signal vias (Bird; fig. 15, 2.5V voltage signal) are located along signal diagonal paths (see annotated figure 15 above) within the signal array region (fig. 10A, 136) and the ground vias (fig. 15, GND) are located along ground diagonal paths (see annotated figure 15 below) within the width of the signal array region (claimed structure shown in figures 10A and 15).

.

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. in view of Goergen and Xiong as applied to claim 8 and 22 above, and further in view of Chun et al. (US PG. Pub. 2017/0316139).

Regarding claim 9 – Bird in view of Goergen and Xiong teach the multi-layered PCB of Claim 8, but fail to teach wherein a ratio of ground vias to signal vias is 4:1.
 	Chun teaches wherein a ratio of ground vias to signal vias is 4:1 ([paragraph 0026] Chun states, “A portion of a repeating pattern of via groups 302 each including four signal vias 304A-304D and a ground via 306 (i.e., a 4:1 signal via to ground via ratio) is depicted in FIG. 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having ground and signal vias as taught by Bird in view of Goergen and Xiong with the ratio of ground to signal vias being 4:1 as taught by Chun because increasing the number of ground vias to signal vias will improve certain electrical characteristics of the multiple-layered PCB such as inductance/impedance and reduction of EMI/noise.


 	Chun teaches wherein a ratio of ground vias to signal vias is 4:1 ([paragraph 0026] Chun states, “A portion of a repeating pattern of via groups 302 each including four signal vias 304A-304D and a ground via 306 (i.e., a 4:1 signal via to ground via ratio) is depicted in FIG. 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of fabricating a PCB having ground and signal vias as taught by Bird in view of Goergen with the ratio of ground to signal vias being 4:1 as taught by Chun because increasing the number of ground vias to signal vias will improve certain electrical characteristics of the multiple-layered PCB such as inductance/impedance and reduction of EMI/noise.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. in view of Goergen and Xiong as applied to claim 8 above, and further in view of Dewey et al. (US Patent 8698305).

Regarding claim 11 – Bird in view of Goergen and Xiong teach the multi-layered PCB of Claim 1, but fail to teach wherein the signal array region is a framebuffer signal array region.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having the signal array region as taught by Bird in view of Goergen and Xiong with the signal array region being a framebuffer signal array region as taught by Dewey because frame buffers allow for maximum image quality and allow for displays to function as intended.

Claims 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US PG. Pub. 2005/0160285) in view of Bird et al. and further in view of Goergen and Xiong.

Regarding claim 12 – Evans teaches an electronics device graphics card (fig. 5, 500 [paragraph 0066] Evans states, “video (or graphics) card 500”), comprising: a printed circuity board (see PCB shown in figure 5) comprising: a graphics processor unit (GPU) (508 [paragraph 0071] Evans states, “GPU 508”) located on and electrically connected to the printed circuit board (see fig. 5); and memory (510 [paragraph 0071] Evans states, “video memory 510”) located on the printed circuit board and electrically connected to the GPU ([paragraph 0071] Evans states, “Memory controller 516 receives 
 	Evans does not teach a printed circuit board comprising a component layer having a signal array region located thereon, the signal array region having a width and circumscribing a power core region, the signal array region having signal vias connected to a respective signal ball pad and ground vias connected to a respective ground ball pad within the signal array region, the signal and ground ball pads forming a ball pad pitch; and an inner current power layer, wherein the signal and ground vias are arranged on the component layer in a pattern and extend into the inner current layer, the pattern forming current power paths across the width of the signal array region, such that the current power paths have a width that is at least about 50% as wide as the ball pad pitch; and wherein the signal array region is separated from the power core region by a differential signal region.
 	Bird teaches a printed circuit board (figs. 7-15, [paragraph 0072] Bird states, “The mapping 150 of the example is for a 14-layer board”), comprising a component layer (figs. 9-10A, 110) having a signal array region (136 [paragraph 0063] Bird states, “Each ring group 132, 134, 136 may represent all of the pins in the rings 130 where signal routes may escape the ASIC on a particular PCB layer”) located thereon, the signal array region having a width and circumscribing a power core region (112 [paragraph 0066] Bird states, “power core 112”), the signal array region (136) having signal vias (vias shown connecting through layers shown in figures 7-10A and figure15) connected to a respective signal ball pad (fig. 10A, 144 [paragraph 0066] Bird states, “pads 144”) 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronics device graphics card having a printed circuit board as taught by Evans with the printed circuit board having a power core layer, signal array region, component layer, inner current power layer and the required vias and pads as described by Bird because Bird states regarding its printed circuit board structure, “Techniques for optimizing application specific integrated circuit (ASIC) and other IC pin assignment corresponding to a high density interconnect (HDI) printed circuit board (PCB) layout are provided. Applying the techniques described herein, pin assignments may be systematically and strategically 
 	Goergen teaches a multi-layered printed circuit board (PC) (fig. 15a [paragraph 0006] Goergen states, “backplane comprises multiple high-speed signaling layers of differential signaling pairs, separated by ground layers”), comprising current power paths (current paths shown in power layers L16-L19) such that the current power paths have a width that is at least about 50% as wide as the ball pad pitch ([paragraph 0118] Goergen states, “the pads were distributed approximately every 25% of the board”; this indicates the current path power will have a width of 75%).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered printed circuit board (PC) having the inner current power layer having current power paths as taught by Evans in view of Bird with the current power paths having a width that is at least about 50% as wide as the ball pad pitch because Goergen states, “the pads were distributed approximately every 25% of the board, to relieve board stress and distribute capacitance at even intervals” [paragraph 0118].
 	Xiong teaches a multi-layered printed circuit board (figs. 1A-1C, 106 [column 8 line 65] Xiong states, “PCB 106”) having a signal array region (A1 [column 8 lines 63-65] Xiong states, “the first solder balls in the first section A1 transfer the transmit signals from the chip 102 to one or more external devices through the PCB 106”) and a power core region (central region of PCB 106 having vias 136 thereon [column 11 lines 11-14] 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multi-layered PCB having the signal array region and the power core as taught by Evans in view of Bird and Goergen with the inclusion of  differential signal region between the power core and the signal array region as taught by Xiong because Xiong states regarding its multi-layered PCB layout, “Using the arrangement of BGA solder balls as described above, the apparatus can transfer I/O signals at a higher sampling rate without altering Nyquist frequency, thereby enabling high speed signal processing…The PCB transfers the receive signals and the transmit signals through different layers so that the apparatus can reduce or eliminate crosstalk occurring between the receive signals and the transmit signals, thereby enabling high speed signal processing” [columns 2 & 3 lines 41-44 & 23-27]. Appropriate spacing between the signal array region, differential signal region and power core region will minimize crosstalk and reduce noise within the multi-layer printed circuit board.

Regarding claim 14 – Evans in view of Bird, Goergen and Xiong teach the electronics device graphics card of claim 12, wherein current power paths (Goergen; fig. 15A, 

Regarding claim 15 – Evans in view of Bird, Goergen and Xiong teach the electronics device graphics card of claim 12, wherein the signal vias (Bird; fig. 15, 2.5V voltage signal) are located along signal diagonal paths (see annotated figure 15 above) within the signal array region (fig. 10A, 136) and the ground vias (fig. 15, GND) are located along ground diagonal paths (see annotated figure 15 below) within the width of the signal array region (claimed structure shown in figures 10A and 15).

Regarding claim 16 – Evans in view of Bird, Goergen and Xiong teach the electronics device graphics card of claim 15, wherein the signal diagonal paths intersect, and the ground diagonal path intersect to form respective “X” patterns of the signal vias and the ground vias within the signal array region (claimed “intersect X pattern” shown in annotated figure 15 above).

Regarding claim 19 – Evans in view of Bird, Goergen and Xiong teach the electronics device graphics card of claim 12, wherein the ball pad pitch ranges from 0.65 mm to 1.0 mm (Bird, [paragraph 0065] Bird states, “In such embodiments with 0.8 mm BGA pitch”).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Bird et al., Goergen and Xiong as applied to claim 12 above, and further in view of Slavenburg et al. (US PG. Pub. 2008/0036696).

Regarding claim 13 – Evans in view of Bird, Goergen and Xiong teach the electronics device graphics card of Claim 12, but fails to teach wherein the GPU has an integrated crosstalk noise value of 5.5 mV or less.
 	Slavenburg teaches a GPU (fig. 2, 204) wherein the GPU addresses the crosstalk noise issues ([paragraph 0019] Slavenburg states, “the processor 204 may take the form of a graphics processor [e.g. graphics processing unit ( GPU), etc.] that is capable of graphics processing, in addition to addressing the crosstalk”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronics device graphics card having a GPU as taught by Evans in view of Bird, Goergen and Xiong with the GPU having specific crosstalk features as taught by Slavenburg because Slavenburg states, “Specifically, such processing compensates for the amount of the left eye display content to be displayed to the right eye of the user and the amount of the right eye display content to be displayed to the left eye of the user” [paragraph 0020].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the GPU with an integrated crosstalk noise value of 5.5 mV or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Bird et al., Goergen and Xiong as applied to claim 12 above, and further in view of Chun et al. (US PG. Pub. 2017/0316139).

Regarding claim 20 – Evans in view of Bird, Goergen and Xiong teach an electronics device graphics card of Claim 12, wherein each signal via (Bird; fig. 15, 2.5V signal via) has a ground via (GND) mounted on opposite side thereof (figure 15 shows ground vias GND on opposite sides of the signal vias).
 	Evans in view of Bird and Goergen fail to teach wherein a ratio of ground vias to signal vias is 4:1.
 	Chun teaches wherein a ratio of ground vias to signal vias is 4:1 ([paragraph 0026] Chun states, “A portion of a repeating pattern of via groups 302 each including four signal vias 304A-304D and a ground via 306 (i.e., a 4:1 signal via to ground via ratio) is depicted in FIG. 3”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board having ground and signal vias as taught by Evans in view of Bird, Goergen and Xiong with the ratio of ground to signal vias being 4:1 as taught by Chun because increasing the number of ground vias to signal vias will improve certain electrical characteristics of the multiple-layered PCB such as inductance/impedance and reduction of EMI/noise.

Allowable Subject Matter
Claims 5-6, 17-18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
Applicant argues, “Xiong discloses both of its sections A1 and A2 transfer differential signals and Xiong’s section A3, located between Xiong’s sections A1 and A2, provided a ground path.  As such, the cited portions of Xiong do not disclose “wherein the signal array region is separated from the claimed power core region by a differential signal region” as recited in pending Claim 1 and 22 (and pending Claim 12) since both of Xiong’s sections A1 and A2 transmit differential signals” [REMARKS page 14].
Examiner disagrees. The examiner contends that a “signal array region” can in itself include differential signals in the broadest reasonable interpretation. The region A1 has an array of pads/vias in a region and transmits signals. Xiong intends to differentiate from the areas of A1 and A2 by defining them separately as is shown in figures 1A and 1C and can be considered separate “regions”. Additionally having the region A3 intervening between A1 and A2 does not preclude Xiong from showing the signal array region A1 being separate from the power core region (region having central .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Weekly et al. (US Patent 8338948) discloses a ball grid array with improved single-ended and differential signal performance.
Camarota (US PG. Pub. 2018/0033753) discloses a heterogeneous ball pattern package.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847